*679In an action to enforce a guarantee of a loan payment, the plaintiff appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered December 2, 2003, as amended pursuant to a so-ordered stipulation entered February 5, 2004, which denied its motion for summary judgment against the defendant Dina Forras.
Ordered that the order, as amended, is reversed, on the law, with costs, and the motion is granted.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]) by demonstrating the existence of the promissory note executed by the defendant Dina Forras, the unconditional terms of repayment, and Forras’s default thereunder (see East N.Y. Sav. Bank v Baccaray, 214 AD2d 601 [1995]; Beer Sheva Realty Corp. v Ponjnitayapanu, 214 AD2d 352 [1995]; Silber v Muschel, 190 AD2d 727 [1993]). Forras failed to meet her burden of demonstrating, by admissible evidence, the existence of a triable issue of fact (see Zuckerman v City of New York, supra at 560; Ihmels v Kahn, 126 AD2d 701 [1987]; Kruger Pulp & Paper Sales v Intact Containers, 100 AD2d 894, 895 [1984]). Prudenti, P.J., Adams, Rivera and Fisher, JJ., concur.